     Case 18-12759          Doc 95       Filed 12/19/18 Entered 12/20/18 10:00:38                     Desc Main
                                           Document     Page 1 of 6


                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS


    In re:
                                                               Chapter 7
    MARK JOSEPH KORIS,
                                                               Case No. 18-12759 (MSH)
                              Debtors.

ORDER APPROVING MOTION BY CHAPTER 7 TRUSTEE CHAPTER 7 TRUSTEE’S
  MOTION FOR AN ORDER (1) PURSUANT TO SECTION 363 (A) AUTHORIZING
  AND APPROVING SALE OF REAL PROPERTY LOCATED AT 11 HEATH HILL
  ROAD, BROOKLINE, MASSACHUSETTS, SUBJECT TO COUNTEROFFERS; (B)
    AUTHORIZING SUCH SALE FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES AND OTHER INTERESTS OF CO-OWNER; (C) GRANTING
  OTHER RELATED RELIEF, INCLUDING WITH RESPECT TO CERTAIN SALE
 RELATED CHARGES AND (D) AUTHORIZING AND APPROVING SETTLEMENT
AGREEMENT BETWEEN THE TRUSTEE AND WELLS FARGO HOME MORTGAGE

             This matter having come before this Court upon the Chapter 7 Trustee’s Motion For an

Order Pursuant to Section 363 (A) Authorizing And Approving Sale of Real Property Located At

11 Heath Hill Road, Brookline, Massachusetts, Subject to Counteroffers; (B) Authorizing Such

Sale Free and Clear of All Liens, Claims, Encumbrances, And Other Interests of Co-Owner; (C)

Granting Other Related Relief, Including With Respect to Certain Sale Related Charges and (D)

Authorizing and Approving Settlement Agreement Between Wells Fargo Home Mortgage (the
                     1
“Sale Motion”) filed by John O. Desmond, the Trustee in the above-captioned case (the

“Trustee”), seeking entry of an order authorizing the Trustee to sell the real property located at

11 Heath Hill Road, Brookline, Massachusetts (the “Real Property”) to the bidder submitting

the highest and best offer in connection with a proposed sale, free and clear of all liens, claims,

encumbrances and interests (including interest of any co-owner), with such liens, claims,

interests and encumbrances to attach to the net proceeds of the sale as set forth in the Sale


1
    Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Sale Motion.
  Case 18-12759       Doc 95     Filed 12/19/18 Entered 12/20/18 10:00:38               Desc Main
                                   Document     Page 2 of 6


Motion and as modified by the Agreement Between Trustee and Wells Fargo Home Mortgage re

Sale Motion and Sale Related Charges (the “Agreement”). The Court has determined that the

final bid is in the amount of $1,747,000.00 and the successful bidder is 11 Heath Hill LLC (the

“Purchaser”) with the back up bidder being Edouardo Andressenko in the amount of

$1,707,000.00 (the “Back-Up Bidder”). The sale closing to the Purchaser or the Back-Up Bidder

shall be as set forth in Exhibit “A” and Exhibit “B”.

       No objections, having been filed. It appears that due and sufficient notice of the Sale

Motion and the relief granted by this Order has been provided. This court is satisfied that the

relief requested in the Sale Motion is in the best interests of the Debtor’s bankruptcy estate (the

“Estate”); and after due deliberation in good cause appearing therefore:

       IT IS HEREBY FOUND AND DETERMINED THAT:

       A.      The Purchaser is a purchaser in good faith and entitled to the protections of 11

U.S.C. § 363(m), as is the Back-Up Bidder.

       B.      The sale is in the best interests of the Debtor, the Estate and his creditors.

       C.      This Court has jurisdiction over the Sale Procedures Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b). Consideration of the Sale

Procedures Motion and the relief requested therein is a core proceeding pursuant to 28 U.S.C. §

157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       D.      Good and sufficient notice of the relief sought in the Sale Procedures Motion has

been given and no further notice is required. A reasonable opportunity to object or be heard

regarding the relief requested in the Sale Procedures Motion has been afforded to interested

persons and entities, including (i) Mark Joseph Koris, (the “Debtor”) (ii) Wells Fargo Home

Mortgage (the “Bank”), (iii) the United States Trustee, (iv) all taxing authorities as required




                                                  2
  Case 18-12759        Doc 95     Filed 12/19/18 Entered 12/20/18 10:00:38             Desc Main
                                    Document     Page 3 of 6


under the Local Rules (v) all parties in interest who have requested notice pursuant to

Bankruptcy Rule 2002, (vi) all known creditors of the Debtor, and (vi) known parties who have

asserted a lien or interest in the Real (collectively, “Notice Parties”).

        E.     The proposed Notice of Sale is good, appropriate, adequate, and sufficient, and

service on the Notice Parties is reasonably calculated to provide all interested parties timely and

proper notice of the 363 Sale and no other or further notice of the 363 Sale and Sale Hearing is

required.

        F.     The Trustee has articulated good and sufficient reasons for this Court to grant the

        relief requested in the Sale Motion, including this Court’s approval of the Stipulation

with Francine Koris and her consent the Sale Motion and Sale under section 363 (h) and

approval of the form and manner of service of the Notice of Sale.

        G.     The Trustee has articulated good and sufficient reasons for, and the best interests

        of the Estate will be served by the relief requested in the Sale Motion and Sale of the Real

Property free and clear of any and all interests in the Real Property including, but not limited to,

any and all liens, claims and encumbrances (collectively, “Interests”).

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT,

        1.     The terms of the Sale Motion are granted, together with and as modified by the

Agreement.

        2.     The Trustee is authorized to sell the Real Property to the Purchaser in accordance

with the terms of the Sale Motion and the Purchaser’s sale agreement or to the Back-Up Bidder

pursuant to his purchase and sale agreement if the Purchaser fails to close by December 28,

2018.




                                                  3
  Case 18-12759       Doc 95      Filed 12/19/18 Entered 12/20/18 10:00:38             Desc Main
                                    Document     Page 4 of 6


       3.      The Real Property shall be delivered to the Purchaser in “as is” “where is” “how

is” condition except as expressly set forth in the Sale Motion.

       4.      The Sale shall be free and clear of all existing liens, claims, encumbrances, and

interests, including any co-owner interest which such liens, claims, encumbrances and interests

to attach to the net proceeds of the sale of the Real Property as set forth in the Sale Motion.

       5.      The Trustee is hereby authorized pursuant to the Bankruptcy Code, to:

       a.      Execute any and all deeds, conveyances, assignments, agreement, easements,

               instruments, amendments, schedules and other documents necessary to assume

               and effectuate the sale of the Real Property;

       b.      Pay all necessary administrative costs and expenses arising in connection with the

               Sale, including but not limited to: (a) the Amended Sale Related Charges as set

               forth in the Agreement without further orders of the Court.

       6.      The Trustee is further authorized to pay the Bank as set forth in the Agreement.

       7.      This Order shall be enforceable immediately upon entry, shall not be subject to

any stay of enforcement, including any stay provide by Bankruptcy Rule 6004. The provisions

of this Order shall be self-executing.



                                                      Honorable Melvin S. Hoffman
                                                      United States Bankruptcy Judge

DATED: December 19, 2018




                                                  4
  Case 18-12759       Doc 95     Filed 12/19/18 Entered 12/20/18 10:00:38   Desc Main
                                   Document     Page 5 of 6


                                            Exhibit “A”



Closing for the Purchaser shall occur at:

       Russell & Associates
       200 Highland Avenue
       Sutie 304
       Needham, MA 02494

       On December 28, 2018 at 12:00 noon.
  Case 18-12759          Doc 95    Filed 12/19/18 Entered 12/20/18 10:00:38        Desc Main
                                     Document     Page 6 of 6


                                          Exhibit “B”
                                       (Back-Up Bidder)



            The Back-Up Bidder is Edouard Androssenko in the amount of $1,707,000 with no

contingencies and shall close at 10:00 a.m. on December 31, 2018 at closing counsel’s office in

Newton Centre, Massachusetts so as to be on record and make all disbursements, including by

wire to the Bank on December 31, 2018.




2422916.2
